Exhibit 10.4

SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

April 19, 2010    $65,000,000

FOR VALUE RECEIVED, the undersigned Green Plains Grain Company LLC, a Delaware
limited liability company (“IA Borrower”), and Green Plains Grain Company TN,
LLC, a Delaware limited liability company (“TN Borrower”, together with IA
Borrower and their successors and assigns, each a “Borrower” and collectively,
the “Borrowers”), jointly and severally, promise to pay to the order of First
National Bank of Omaha, a national banking association (together with its
successors and assigns, the “Lender”), the principal sum of sixty-five million
dollars ($65,000,000) or the unpaid balance of all principal advanced against
this Second Amended and Restated Revolving Credit Note (as the same may from
time to time be amended, restated, modified or otherwise supplemented, the
“Revolving Credit Note”), if that amount is less, together with interest
thereon, as specified below.

This Revolving Credit Note is issued under and in accordance with the terms of
the Second Amended and Restated Credit Agreement dated April 19, 2010 among
Borrowers and Lender (as the same may from time to time be amended, restated,
modified or otherwise supplemented, the “Credit Agreement”), and is subject to
the provisions and entitled to the benefits of such agreement, including all
provisions related to renewal, default, acceleration and remedies. Capitalized
terms not defined in this Revolving Credit Note shall have the respective
meanings set forth in the Credit Agreement. All obligations of Borrowers
hereunder shall be payable in immediately available funds in lawful money of the
United States of America in the manner specified in Section 2.4 of the Credit
Agreement.

The Revolving Credit Loans which are evidenced by this Revolving Credit Note
consist of (i) a forty-five million dollar ($45,000,000) Base Facility and
(ii) a twenty million dollar ($20,000,000) Seasonal Facility.

Borrowers agree to pay to Lender the Revolving Credit Loans which are evidenced
by this Revolving Credit Note on or before the earlier of (i) August 1, 2011
(with respect to the Base Facility) or April 1, 2011 (with respect to the
Seasonal Facility), as applicable, (ii) termination of the Revolving Credit
Facility and (iii) termination of the Credit Agreement. Borrowers may prepay all
or any part of the unpaid principal hereunder without premium or penalty at any
time and reborrow, on a revolving basis, the principal amount available on this
Revolving Credit Note, subject to the terms and conditions of the Credit
Agreement. Notwithstanding the immediately preceding sentence, the Revolving
Credit Loans outstanding under this Revolving Credit Note at any one time shall
not exceed the Borrowing Base.

Each Advance made against this Revolving Credit Note, any repayment of principal
hereon and the status of each such Advance from time to time shall be endorsed
by Lender on Schedule A attached to this Revolving Credit Note or recorded on
the books and records of Lender (provided that such entries shall be endorsed on
Schedule A attached to this Revolving Credit Note prior to any negotiation
hereof). Borrowers agree that in any action or proceeding instituted to collect
or enforce collection of this Revolving Credit Note, the entries endorsed on
Schedule A attached to this Revolving Credit Note or recorded on the books and
records of Lender shall be prima facie evidence of the unpaid principal balance
of this Revolving Credit Note and the status of each such Advance from time to
time.

Interest shall accrue on the unpaid principal amount of the Revolving Credit
Loans at the interest rates, and in the manner, set forth on Schedule B attached
to this Revolving Credit Note until this Revolving Credit Note is paid in full.
Interest shall accrue on the unpaid principal amount of the Revolving Credit
Loans on and after the occurrence and during the continuance of an Event of
Default at the Default Rate. Interest shall be calculated on the basis of actual
days outstanding and a 360-day year. Borrowers shall pay interest in arrears
(i) on the first (1st) day of each month, commencing on May 1, 2010, until the
Revolving Credit Maturity Date, (ii) on the Revolving Credit Maturity Date and
(iii) upon payment in full. Interest shall continue to accrue on the unpaid
principal amount of the Revolving Credit Loans notwithstanding any permitted or
unpermitted failure of

 

1



--------------------------------------------------------------------------------

Borrowers to make any payment. Any accrued interest remaining past due for
thirty (30) days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rates specified in this
Revolving Credit Note.

The entire outstanding principal balance of the Revolving Credit Loans, together
with all unpaid accrued interest thereon, shall be due and payable in full on
the Revolving Credit Maturity Date.

If Borrowers fail to make any payment of principal or interest on the date due
and payable hereunder, or if any other Event of Default occurs under the Credit
Agreement, then the entire balance due on this Revolving Credit Note shall at
the option of Lender become at once due and payable.

This Revolving Credit Note is secured by the Collateral encumbered by the Credit
Agreement and other Loan Documents. The obligations, covenants and agreements of
the Credit Agreement and each and every of the Loan Documents are hereby made a
part of this Revolving Credit Note to the same extent and with the same effect
as if they were fully set forth herein, and Borrowers do hereby agree to perform
and keep each and every obligation, covenant and agreement set forth in this
Revolving Credit Note, the Credit Agreement and the other Loan Documents. This
Revolving Credit Note shall evidence, and the Credit Agreement and other Loan
Documents shall secure, the Obligations.

Borrowers hereby waive presentment, protest and notice of dishonour and protest
and/or non-payment.

Lender shall not be deemed to have waived any of its rights upon or under this
Revolving Credit Note, the Credit Agreement or the other Loan Documents, unless
such waiver be in writing and signed by Lender. No delay or omission on the part
of Lender in exercising any right shall operate as a waiver of such right or any
other right. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right on any future occasion. All rights and remedies of Lender on
liabilities or collateral, whether evidenced hereby or by any other instrument
or papers, shall be cumulative and may be exercised singularly or concurrently,
subject to any express limitations thereof contained in this Revolving Credit
Note, the Credit Agreement or the other Loan Documents.

This Revolving Credit Note shall be construed according to the substantive laws
of the State of Nebraska.

Any provision of this Revolving Credit Note which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. This Revolving Credit Note may be executed in one or
more counterparts, each of which shall be deemed an original.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Revolving Credit Note as of
the day and year first set forth above.

 

Borrowers:

Green Plains Grain Company LLC

By:  

    /s/ Todd Becker

  Name:  

Todd Becker

  Title:  

President and Chief Executive Officer

Green Plains Grain Company TN LLC

By:  

    /s/ Todd Becker

  Name:  

Todd Becker

  Title:  

President and Chief Executive Officer

 

3



--------------------------------------------------------------------------------

SCHEDULE A

Advances and Repayments

 

Date

  

Repayment

(amount of decrease in
principal amount of this
Revolving Credit Note)

   Advance
(amount of increase in
principal
amount of this
Revolving Credit Note)    Balance
(principal amount of this
Revolving Credit Note
following such
decrease or increase)    Signature of
authorized signatory
of Lender                                                                     
                                      

 



--------------------------------------------------------------------------------

SCHEDULE B

Interest Rates

With Respect to the Base Facility:

(a) VARIABLE INTEREST RATE: The interest rate on the Revolving Credit Loans is
subject to change from time to time based on changes in an independent index
which is the London Interbank Offered Rate for U.S. Dollar deposits published in
the Wall Street Journal as the One (1) Month LIBOR Rate (the “LIBOR Rate”). The
LIBOR Rate will be adjusted and determined without notice to Borrowers as set
forth herein, as of the date of this Revolving Credit Note and on the first
(1st) day of each month hereafter (the “Interest Rate Change Date”) to the One
(1) Month LIBOR Rate which is published in the Wall Street Journal as the
reported rate for the date that is two London Banking Days prior to each
Interest Rate Change Date. “London Banking Day” means any day other than a
Saturday or Sunday, on which commercial banking institutions in London, England
are generally open for business. If for any reason the LIBOR Rate published by
the Wall Street Journal is no longer available and/or Lender is unable to
determine the LIBOR Rate for any Interest Rate Change Date, Lender may, in its
sole discretion, select an alternate source to determine the LIBOR Rate and will
provide notice to Borrowers of the source selected. The LIBOR Rate determined as
set forth above shall be referred to herein as the “Index”. The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of the Revolving Credit Loans, Lender may designate
a substitute index after notifying Borrowers. Lender will tell Borrowers the
current Index rate upon Borrowers’ request. The interest rate change will not
occur more often than each month on the first (1st) day of each month. Borrowers
understand that Lender may make loans based on other rates as well. The Index
currently is 0.25750% per annum. The interest rate to be applied to the unpaid
principal balance of the Revolving Credit Loans will be calculated as described
in this paragraph (a) using a rate of 3.50% over the Index, adjusted if
necessary for any minimum and maximum rate limitations described in paragraph
(b) below, resulting in an initial rate of 4.50% per annum based on a year of
360 days.

(b) NOTICE: Under no circumstances will the interest rate on the Revolving
Credit Loans be less than 4.50% per annum or more than the maximum rate allowed
by applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one of the following: (i) increase Borrowers’ payments to ensure
Borrowers’ Revoling Credit Loans will pay off by the Revolving Credit Maturity
Date, (ii) increase Borrowers’ payments to cover accruing interest,
(iii) increase the number of Borrowers’ payments and (iv) continue Borrowers’
payments at the same amount and increase Borrowers’ final payment.

(c) INTEREST CALCULATION METHOD: Interest on this Revolving Credit Note is
computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Revolving Credit Note is computed using this
method.

With Respect to the Seasonal Facility:

(a) VARIABLE INTEREST RATE: The interest rate on the Revolving Credit Loans is
subject to change from time to time based on changes in an independent index
which is the London Interbank Offered Rate for U.S. Dollar deposits published in
the Wall Street Journal as the One (1) Month LIBOR Rate (the “LIBOR Rate”). The
LIBOR Rate will be adjusted and determined without notice to Borrowers as set
forth herein, as of the date of this Revolving Credit Note and on the first
(1st) day of each month hereafter (the “Interest Rate Change Date”) to the One
(1) Month LIBOR Rate which is published in the Wall Street Journal as the
reported rate for the date that is two London Banking Days prior to each
Interest Rate Change Date. “London Banking Day” means any day other than a
Saturday or Sunday, on which commercial banking institutions in London, England
are generally open for business. If for any reason the LIBOR Rate published by
the Wall Street Journal is no longer available and/or Lender is unable to
determine the LIBOR Rate for any Interest Rate Change Date, Lender may, in its
sole discretion, select an alternate source to determine the LIBOR Rate and will
provide notice to Borrowers of the source selected. The LIBOR Rate determined as
set



--------------------------------------------------------------------------------

forth above shall be referred to herein as the “Index”. The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of the Revolving Credit Loans, Lender may designate
a substitute index after notifying Borrowers. Lender will tell Borrowers the
current Index rate upon Borrowers’ request. The interest rate change will not
occur more often than each month on the first (1st) day of each month. Borrowers
understand that Lender may make loans based on other rates as well. The Index
currently is 0.25750% per annum. The interest rate to be applied to the unpaid
principal balance of the Revolving Credit Loans will be calculated as described
in this paragraph (a) using a rate of 3.75% over the Index, adjusted if
necessary for any minimum and maximum rate limitations described in paragraph
(b) below, resulting in an initial rate of 4.50% per annum based on a year of
360 days.

(b) NOTICE: Under no circumstances will the interest rate on the Revolving
Credit Loans be less than 4.50% per annum or more than the maximum rate allowed
by applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one of the following: (i) increase Borrowers’ payments to ensure
Borrowers’ Revoling Credit Loans will pay off by the Revolving Credit Maturity
Date, (ii) increase Borrowers’ payments to cover accruing interest,
(iii) increase the number of Borrowers’ payments and (iv) continue Borrowers’
payments at the same amount and increase Borrowers’ final payment.

(c) INTEREST CALCULATION METHOD: Interest on this Revolving Credit Note is
computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Revolving Credit Note is computed using this
method.